85 S.E.2d 340 (1955)
241 N.C. 407
Mrs. Ella OWEN
v.
Henry S. GATES.
No. 745.
Supreme Court of North Carolina.
January 14, 1955.
Davis & Davis, Roxboro, for plaintiff-appellant.
Burns & Long and Charles B. Wood, Roxboro, for defendant-appellee.
*341 PER CURIAM.
The language used by the testator in paragraph 4 of his will is clear and unambiguous. There is no room for construction. What prompted the testator to limit the estate devised to plaintiff to an estate for life we do not know. Even so, this he did in language which cannot be misunderstood, and there is no other provision in the will evidencing an intent to the contrary. We must, therefore, accept the will as the testator made it.
The judgment entered in the court below is
Affirmed.